Case 2:09-cv-05331-AKT Document 185 Filed 03/29/19 Page 1 of 2 PageID #: 9729



                                LAW OFFICES OF IAN WALLACE, PLLC
                                   501 FIFTH AVENUE ∙ 19TH FLOOR
                                    NEW YORK, NEW YORK 10017

TEL: (212) 661-5306                                                                  FAX: (646) 349-5308
                                                            March 29, 2019

   VIA ECF
   Magistrate Judge A. Kathleen Tomlinson
   United States District Court
   Eastern District of New York
   Long Island Courthouse,
   100 Federal Plaza
   Central Islip, New York 11722

           Re:        Quintanilla, et al. v. Suffolk Paving Corp., et al
                      Civil Action No. 09 Civ. 5331 (AKT)

   Hon. Magistrate Judge Tomlinson:

           I write to advise the court that I have just communicated with one of the named
   Plaintiffs, Jose Vega Castillo. The court previously ordered that if Mr. Castillo does not
   personally attend the trial on April 8, 2019, his claims in their entirety will be dismissed
   with prejudice.

           Mr. Castillo has advised me that he is unable to attend the trial in person on April
   8th, 2019, and for a period of approximately one month thereafter.

          I request permission to provide the court on an ex parte basis with the specific
   reasons why Mr. Castillo is unable to attend the trial to testify in person.

           I respectfully request a pre-motion conference with the court with a view to
   obtaining an order permitting Mr. Castillo to testify at the trial remotely via video
   conference, or, alternatively, permitting Plaintiff to submit portions of Mr. Castillo’s
   sworn deposition testimony at trial in lieu of personally testifying. I would also seek a
   new deadline by which to file a motion in limine preventing Defendants from eliciting
   testimony or evidence at trial relating to Mr. Castillo’s inability to attend the trial in
   person.

           Finally, if the court is not amenable to permitting Mr. Castillo to testify remotely
   and/or via the submission of portions of his sworn deposition testimony, I respectfully
   request leave to move to voluntarily dismiss only Mr. Castillo’s Federal claims in order
   to divest this court of subject matter jurisdiction and to enable Mr. Castillo to litigate his
   remaining state law claims in state court.
Case 2:09-cv-05331-AKT Document 185 Filed 03/29/19 Page 2 of 2 PageID #: 9730
  Magistrate Judge A. Kathleen Tomlinson
  March 29, 2019



                                           Respectfully submitted,

                                                  /s/

                                           Ian F. Wallace




                                           2
